Judgment of the Supreme Court, Richmond County, dated October 4, 1967, reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff Angelina Cannizzaro shall serve and file in the trial court a written stipulation consenting to reduce from $32,000 to $21,500 the amount of the verdict in her favor and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict in favor of plaintiff Angelina Cannizzaro was excessive to the extent indicated. Beldock, P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.